Citation Nr: 1047442	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  08-27 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hypertensive vascular 
disease, to include as secondary to service-connected 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia.  

In August 2010, the Veteran testified before the undersigned 
Veterans Law Judge during a travel board hearing.  A transcript 
of the proceeding has been associated with the claims file.  

The issue of service connection for hypertension is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


REMAND

Reason for Remand:  To obtain an adequate VA examination that 
addresses causation as well as aggravation.

VA "shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the Secretary." 
38 U.S.C.A. § 5103(a)(1).  VA's duty to assist a claimant 
includes "providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to make 
a decision on the claim."  38 U.S.C.A. § 5103A (d)(1); see 
38 C.F.R. § 3.159(c) (2010).  Further, if an examination report 
does not contain sufficient detail, "it is incumbent upon the 
rating board to return the report as inadequate for evaluation 
purposes."  38 C.F.R. § 4.2 (2010); see Bowling v. Principi, 15 
Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return 
inadequate examination report).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that "once the Secretary 
undertakes the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated to do 
so, he must provide an adequate one."  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  The Board may commit error requiring 
remand when it relies on an inadequate medical examination.  See 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (holding that an 
inadequate medical examination frustrates judicial review).

For a medical examination or opinion to be adequate, it must 
provide adequate rationale for all medical findings.  Nieves-
Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) ("Neither a VA 
medical examination report nor a private medical opinion is 
entitled to any weight in a service-connection or rating context 
if it contains only data and conclusions."); Stefl v. Nicholson, 
21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by 
a medical doctor is insufficient to allow the Board to make an 
informed decision as to what weight to assign to a doctor's 
opinion").

The Veteran was afforded a VA examination in May 2007 in 
connection with his service connection claim.  The May 2007 
examiner, reviewed the Veteran's claims file, obtained his 
medical history, conducted diagnostic tests, and provided him 
with a physical examination.   The Veteran was diagnosed with 
essential hypertension, stable on atenolol.  The examiner then 
opined that the diagnosis of hypertension was not caused by his 
PTSD.  The examiner pointed to "medical tests and journals" 
which do not support such a causal relationship and reasoned that 
PTSD, as well as many other factors, cause episodic elevation of 
blood pressure.  Therefore, he indicated that finding such a 
causal relationship would require resorting to pure speculation.  
The examiner however did not provide an opinion as to whether the 
Veteran's hypertension may be aggravated by his service-connected 
PTSD, which would be a sufficient basis to award service 
connection.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Because the May 2007 VA examiner failed to render an opinion 
regarding whether the Veteran's hypertension is aggravated by his 
service-connected PTSD, the May 2007 VA examination is inadequate 
and a remand is required.  Ardison, 6 Vet. App. at 407.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an examination to 
determine the nature and etiology of his 
hypertension.  All appropriate testing 
should be completed.  The examiner must be 
provided with the claims file and a copy 
of this Remand for review and the examiner 
must indicate review of these items in the 
examination report.

After reviewing the claims file and 
examining the Veteran, the examiner should 
respond to the following: 

a)	Is it at least as likely as not (a 50% 
or higher degree of probability) that 
the Veteran's hypertension is 
proximately due to the Veteran's 
service-connected PTSD?

b)	Is it at least as likely as not (a 50% 
or higher degree of probability) that 
the Veteran's hypertension has been 
aggravated by the Veteran's service-
connected PTSD? 


The examiner should offer a rationale for 
any opinion expressed with reference to 
pertinent evidence, including service and 
post-service medical records.

2.	 Thereafter, the RO should adjudicate the 
Veteran's claim.  If the benefits sought 
on appeal are not granted, the RO should 
issue the Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


